Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-13 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 07/27/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-13 fall within the statutory category of an apparatus or system.
Step 2A, Prong One
As per Claim 1, the limitations of analyzing the medical condition representation provided by the person to identify the person’s medical condition, analyze a specific healthcare agreement to which the person is associated and the person’s medical history to identify a coverage of the healthcare agreement portfolio, identifying a course of action to which the person is entitled, according to the identified coverage, and generating the course of actions to which the person is entitled, according to the identified relevant sections in the healthcare agreement portfolio, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting the computerized system including a processing module to execute instructions, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of identifying medical condition and identifying coverage of the healthcare agreement portfolio by analyzing data, as well as identifying and generating a course of action which the person is entitled are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims as a whole recite the associating privilege and an optional treatment to medical conditions according to healthcare agreements which recites certain methods of organizing human activity because it describes managing interactions including practices of insurance. The agreements identified in the claims and associated with optional treatment based on associated privilege are managing the insurance agreements for a person which is a commercial interaction and thus certain methods of organizing human activity. As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also certain methods of organizing human activity are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a user interface for receiving a medical condition representation of a person and receiving personal information from the user, a healthcare-agreement database for storing multiple healthcare agreements, a course of action database for storing records of courses of actions corresponding with healthcare agreements, a processing module to execute the computerized instructions, and a digital output of the generated course of actions.  The system including the user interface, databases, and processing module in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The elements of storing multiple healthcare agreements and storing records of courses of actions corresponding with the healthcare agreements are mere instructions to apply the exception. As per MPEP 2106.05(f)(2), use of a computer in its ordinary capacity for tasks such as storing data does not integrate a judicial exception into a practical application or provide significantly more.  The use of a database, i.e. computer, for its ordinary purpose of storing data is therefore mere instructions to apply the exception. The elements of receiving a medical condition representation of a person represented as a record of data, receiving personal information from the user, and generating a digital output comprising course of actions which person is entitled which amount to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving medical condition representation and personal information and generating a digital output are mere data gathering and outputting in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite descriptive matter such as the course of actions comprises a list of references of healthcare institutes providing services required for the person’s medical condition. This is a description of what is included in the course of actions and does not limit the claim functionally, and therefore, does not integrate the abstract idea into a practical application or provide significantly more. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a system including the user interface, databases, and processing module to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system is recited at a high level of generality merely as any system applying computers, which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of storing multiple healthcare agreements and storing records of courses of actions corresponding with the healthcare agreements, receiving a medical condition representation of a person represented as a record of data, receiving personal information from the user, and generating a digital output comprising course of actions which person is entitled which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data as well as storing and retrieving information from memory, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-6 add further limitations which are also directed to an abstract idea.  For example, Claim 2 includes associating the covered cases, corresponding with the identified portfolio which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion.  Claim 5 recites classifying process to identify classes in the record of data representing the medical condition to the classes which, similar to the independent claim, is also a mental process as it can be accomplished using human evaluation, observation, judgment and opinion.  Claim 7 recites comparing the medical and personal information to a benchmark which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion. Claim 8 recites identifying the course of action corresponding with the identified healthcare agreement by matching agreement with the course of action database which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion. Claim 9 recites calculating a medical insurance coverage which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion.  Claim 10 recites grouping multiple healthcare agreements to a portfolio comprising the coverages which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion.  Claim 11 recites associating between the optimal treatment providers which, similar to the independent claims, recites a mental process as it can be accomplished using human evaluation, observation, judgment and opinion. Claims 3, 4, 6, 11, and 12 further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Because the dependent claims do not include additional elements which impose meaningful limitations on the judicial exception, the claims are directed to an abstract idea and are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing module configured to execute instructions in claims 1, and 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 1 and 7-10, Claim limitation “processing module configured to… execute computerized instructions”, “…compare, …identify, …calculate, …group” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define a processing module. It is unclear if the processing module is to be interpreted as the processing unit (Page 10, first paragraph). There is no structure described for the processing unit or other modules which are described in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per Claims 2-6 and 11-13, the claims depend on Claim 1 and do not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 1 recites the limitation "the healthcare agreement portfolio" in line 23; “the identified relevant sections in the healthcare agreement portfolio” in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the name of the person" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the covered cases" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 introduces “covered cases”, but the claim depends on Claim 1.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 7-10 recite a processing module configured to execute instructions, compare, identify, calculate, group, and associate. The specification does not define a processing module. It is unclear if the processing module is to be interpreted as the processing unit (Page 10, first paragraph). There is no structure described for the processing unit or other modules which are described in the specification.
As per Claims 2-6 and 11-13, the claims depend on Claim 1 and do not remedy the written description issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US 2013/0191135 A1), hereinafter Camacho, in view of Sell (WO 02/27999 A2), hereinafter Sell.  
As per Claim 1, Camacho discloses a method operable on a computerized system for associating privilege and an optional treatment to medical conditions according to healthcare agreements, comprising: 
a user interface for receiving a medical condition representation of a person ([0034] user interface for inputting data necessary for generator, [0008],abstract/claim 1 receiving identification of health condition for a patient), wherein the medical condition is represented as record of data ([0035] data related to the health plan member is stored in a database including medical conditions/history), and receiving personal information from the user ([0039] data sources of useful information which can be used for system capabilities/generator, member eligibility data, Fig. 3 shows member eligibility data includes family members, i.e. personal information); 
a healthcare-agreement database configured to store multiple healthcare agreements, each agreement of the multiple healthcare agreements is associated with one or more persons ([0035] databases with data related to one or more health plans);
a course of action database configured to store records of courses of actions corresponding with the healthcare agreements stored in the healthcare-agreement database ([0035] databases with data related to treatment including treatment options for health conditions and databases with data related to health plans, [0036] the data sources, i.e. databases linked, for example treatment and health plans are linked); and
a processing module configured to execute computerized instructions ([0009] computer executable instructions to provide and display, [0034] care path generator as a computer program), configured to:
analyze a specific healthcare agreement to which the person is associated and the person’s medical history to identify a coverage of the healthcare agreement portfolio of the person ([0051] analyze/review health account data, eligibility parameters (healthcare agreement which person is associated) to generate accurate benefit data (coverage)) wherein said specific healthcare agreement is stored in the healthcare-agreement database ([0035-0036] database with data related to health plans and database with data related to health plan members data including coverage, conditions, etc. where databases are linked), and 
generating a digital output comprising the course of actions to which the person is entitled, according to the identified relevant sections in the healthcare agreement portfolio ([0058] display the results of the care path analysis to the user in electronic form, using a computer, see Fig. 11C/[0060-0061] provide user information on a display for selecting a provider, i.e. course of action, for a particular treatment to a condition, also see [0066], [0051] provided options make use of information sources to ensure accurate cost data based on eligibility parameters, i.e. sections in healthcare agreement portfolio),
wherein the course of actions comprises a list of references of healthcare institutes providing services required for the person’s medical condition (see Fig. 11C each option includes list of possible providers and associated facilities which provide services for the person’s medical condition, i.e. laminectomy, [0043] presenting healthcare path options which include selection from plurality of treatment facilities);
generating a digital output comprising the course of actions to which the person is entitled, according to the identified relevant sections in the healthcare agreement portfolio  (see Fig. 11A/B and [0020-0021] displaying digital output of patient name, medical condition, treatment options, i.e. care paths, and coverage patient is entitled to based on healthcare portfolio, i.e. healthcare coverage, [0063] relevant information of treatment is provided to consumer through a messaging system, [0034] user interface to provide user with resulting data as described, see also [0058], [0066]). 
Camacho may not explicitly disclose the following which is taught by Sell:
analyze the medical condition representation provided by the person to identify the person’s medical condition (Page 20, lines 28-30 condition is selected by a user in an user interface and a condition identifier is assigned, therefore the selection must be analyzed to determine the condition and assign an identifier, also see Page 27, lines 8-12 diagnosis is selected from list and then condition is identified and information related to condition is presented);
identifying a course of action to which the person is entitled, according to the identified coverage and the medical condition thereof (Page 2, lines 5-10 based on identified coverage of a user, i.e. health coverage plan, and illness/condition of a user determine listing of various treatments, i.e. course of action, to which user is covered to treat illness);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of identifying the medical condition and the covered course of action based on health agreement and medical condition from Sell with the method of displaying the results of the treatment options a person is eligible for based on their healthcare plan from Camacho in order to enable patients to make informed decisions about their healthcare based on their insurance plan (Sell Page 2, lines 11-22).
As per Claim 2, Camacho and Sell discloses the system of Claim 1.  Camacho also discloses associating the covered cases, corresponding with the identified healthcare agreement portfolio ([0046], [0048] group treatments, i.e. covered cases, and included cost estimates to give representation of healthcare options based on all the steps in the care and healthcare coverage).
As per Claim 3, Camacho and Sell discloses the system of Claim 2. Camacho also discloses the covered cases are sets of at least one action ([0008] treatment for a condition is a treatment care path which includes at least one or more medical treatment, [0032] health care path includes the entire course of treatment including multiple treatments such as therapy, medication, etc.). 
As per Claim 8, Camacho and Sell discloses the system of Claim 1.  Sell also discloses identifying the course of action corresponding with the identified healthcare agreement by matching the identified healthcare agreement with the course of action database (Page 9, lines 28-30 for each prescription, i.e. course of action, indicate which drugs are covered under the specified insurance policy, i.e. matching agreement with course of action, see Fig. 26 identifying procedure and drugs covered by plan for given diagnosis, see Fig. 21 table of course of action options by healthcare plan/agreement).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of identifying the covered course of action based on health agreement from Sell with the method of displaying the results of the treatment options a person is eligible for based on their healthcare plan from Camacho in order to enable patients to make informed decisions about their healthcare based on their insurance plan (Sell Page 2, lines 11-22).
As per Claim 9, Camacho and Sell discloses the system of Claim 1.  Camacho also discloses calculating a personal medical insurance coverage according to the personal and medical information inputted by the person (see Fig. 11B, [0064] cost estimator uses consumer data to cost in the form of claims data, [0066] using the consumer entered data and healthcare paths selected display associated costs for user).
As per Claim 11, Camacho and Sell discloses the system of Claim 1.  Camacho also discloses associating between the optional treatment providers, and/or between one or more clinics or doctors providing the treatment (see Fig. 11C showing the optional treatment providers for a patient for a particular condition/treatment). 
As per Claim 12, Camacho and Sell discloses the system of Claim 1.  Camacho also discloses the optional course of actions may allow listing a plurality of optional course of actions associated with costs ([0008-0009] identify treatment options for each of the medical treatment to achieve outcome for a medical condition and providing cost for each option, generating at least one treatment care path). In such cases, the course of action may be listed and sorted by the computerized system according to cost (see Fig. 11C listing the optional course of actions, where the list includes all options within a particular cost range and with a sort by button to select parameter for sorting). It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to substitute cost as the parameter to sort by for the shown premium designation of Camacho to obtain predictable results. 
As per Claim 13, Camacho and Sell discloses the system of Claim 1.  Camacho also discloses the digital output further comprises the covered cases according to the healthcare agreement portfolio (Fig. 11B shows a display of the course of action for treating a condition for a patient and the coverage by the set of insurance associated with the patient in the healthcare agreement portfolio, represented by the Your employer pays, Co-Pay, deductible, and the Co-Insurance for the total cost of the included steps in the course of action).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho (US 2013/0191135 A1), in view of Sell (WO 02/27999 A2), in view of Furst et al. (US 2015/0379241 A1), hereinafter Furst.  
As per Claim 4, Camacho and Sell discloses the system of Claim 1.  However, Camacho and Sell may not explicitly disclose the following which is taught by Furst: the record of data further comprises the name of the person ([0036] message contains information in free-form text where demographic information includes name).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining information from text of a medical record of a patient from Furst with the known method of determining course of action for a determined diagnosis that a patient is entitled to based on their healthcare plan from Camacho and Sell in order to eliminate delay and errors from diagnosis being entered as text without a determined condition which is used to determine eligibility for payment to a provider (Furst [0004]).
As per Claim 5, Camacho and Sell discloses the system of Claim 1.  However, Camacho and Sell may not explicitly disclose the following which is taught by Furst: a classifying process to identify classes in the record of data representing the medical condition to classes ([0035-0038] message containing diagnosis/procedure information, i.e. record of data, is received, extract portions of text from message, determine diagnosis code, [0054] categorizing the diagnosis based on word categorization determinations).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing data into classes from text of a medical record of a patient from Furst with the known method of determining course of action for a determined diagnosis that a patient is entitled to based on their healthcare plan from Camacho and Sell in order to eliminate delay and errors from diagnosis being entered as text without a determined condition which is used to determine eligibility for payment to a provider (Furst [0004]).
As per Claim 6, Camacho and Sell discloses the system of Claim 5.  However, Camacho and Sell may not explicitly disclose the following which is taught by Furst: the classes are identified sets of terms having some property or attribute in common and differentiated from others by kind, type, or quality ([0054] categorizing the diagnosis based on word categorization determinations, categories/classes are based on a determination of commonality where anatomical terms describe a locality, and thus are all common as locality classes, also terms can be grouped as procedural terms or diagnostic terms).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of categorizing data into classes from text of a medical record of a patient from Furst with the known method of determining course of action for a determined diagnosis that a patient is entitled to based on their healthcare plan from Camacho and Sell in order to eliminate delay and errors from diagnosis being entered as text without a determined condition which is used to determine eligibility for payment to a provider (Furst [0004]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho (US 2013/0191135 A1), in view of Sell (WO 02/27999 A2), in view of Sperling et al. (US 2016/0378932 A1), hereinafter Sperling.
As per Claim 7, Camacho and Sell discloses the system of Claim 1.   However, Camacho and Sell may not explicitly disclose the following which is taught by Sperling: comparing the person’s medical and personal information to a benchmark, said benchmark represents the person’s medical and personal information ([0157] comparing demographic data of individuals with threshold which represents similarity to other patients demographic information,[0159] identifying plans with ratings associated with subscribers sharing similar medical concerns to individual, identifying through comparison of data, see Fig. 7a, 706, 712);
wherein the benchmark comprises multiple medical insurance policies/coverages of other persons having similar characteristics to that person ([0157] the plan ratings for the subscribers (persons with similar characteristics) are associated with available plans which can be more than one plan).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of comparing coverage for similar patients to the person using medical and personal information from Sperling with the known system of determining course of action for a determined diagnosis that a patient is entitled to based on their healthcare plan from Camacho and Sell in order to increase cost transparency by allowing individuals to compare costs and benefits of various plans and select the plan that is best for them (Sperling [0006]).
As per Claim 10, Camacho and Sell discloses the system of Claim 1.  However, Camacho and Sell may not explicitly disclose the following which is taught by Sperling: grouping multiple healthcare agreements associated with the person to a healthcare agreement portfolio comprising the coverages from the multiple healthcare agreements ([0098] dashboard showing first information pane of subscriber enrollment in carrier GenericHealth and also the additional enrollments in other carriers plans, i.e. grouping multiple healthcare agreements for a person, see also [0116-0117] where all the available plans are stored from a variety of insurance carriers in a data store, see Fig. 5A/B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of grouping multiple healthcare agreements from Sperling with the known system of determining course of action for a determined diagnosis that a patient is entitled to based on their healthcare plan from Camacho and Sell in order to increase cost transparency by allowing individuals to compare costs and benefits of various plans and select the plan that is best for them (Sperling [0006]).

Response to Arguments
Applicant’s arguments, see Pages 5-6, “Rejections under 35 U.S.C. 101”, filed 07/27/2022 with respect to claims 1-6 have been fully considered but they are not persuasive.  Applicant argues that the present claims integrate the abstract idea into a practical application because they provide a solution to a technical challenge. Applicant alleges the technical challenge is enabling insurance customers to easily identify their rights and medical options in a specific medical condition. Examiner respectfully disagrees that this is a technical solution to a technical problem. The use of databases for storing data, and a processing module for executing the elements of the abstract idea are mere instructions to apply the exception because they are general purpose computer components used to execute the abstract idea. Applicant alleges the invention saves in time and complexity of reviewing agreements by using the processing module to analyze agreements and identify course of actions to which a person is entitled. Examiner respectfully disagrees that this is a technical improvement to a technical problem.  Rather, this is an improvement to the abstract idea itself, in which the improved speed and efficiency is inherent with applying the abstract idea on a computer.  As per MPEP 2106.05(f)(2), this is mere instructions to apply the exception because the claim invokes computers as a tool.
Applicant’s arguments, see Page 7, “Rejections under 35 U.S.C. 112”, filed 07/27/2022 with respect to claims 2-3 have been fully considered and they are persuasive.  The rejection of 01/28/2022 has been withdrawn.
Applicant’s arguments, see Pages 7-9, “Rejections under 35 U.S.C. 103”, filed 07/27/2022 with respect to claims 1-6 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Camacho and Sell. The newly added claims are rejected under 35 U.S.C. 103 as per the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626